                                                                      Case 2:16-cv-02636-APG-DJA Document 52 Filed 05/15/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan @akerman.com
                                                            6    Email: scott.lachman@akerman.com
                                                            7    Attorneys for Plaintiffs Ditech Financial
                                                                 LLC and Federal National Mortgage
                                                            8    Association
                                                            9

                                                            10                                    UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                        DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   DITECH FINANCIAL LLC; FEDERAL                         Case No.: 2:16-cv-02636-APG-DJA
AKERMAN LLP




                                                                 NATIONAL MORTGAGE ASSOCIATION,
                                                            13
                                                                                    Plaintiff,                         STIPULATION TO EXTEND DEADLINE
                                                            14                                                         TO   RESPOND   TO   WOODCREST
                                                                 v.                                                    HOMEOWNERS        ASSOCIATION'S
                                                            15                                                         MOTION FOR SUMMARY JUDGMENT
                                                                 WOODCREST            HOMEOWNERS
                                                            16   ASSOCIATION; ABACUS 8, LLC; and                       (FIRST REQUEST)
                                                                 ABSOLUTE COLLECTION SERVICES, LLC,
                                                            17
                                                                                                                                    ORDER
                                                                                    Defendants.
                                                            18

                                                            19                Ditech Financial LLC, Federal National Mortgage Association (Fannie Mae), and
                                                            20   Woodcrest Homeowners Association (the HOA) stipulate to extend the deadline for Ditech and
                                                            21   Fannie Mae to respond to the HOA's motion for summary judgment. (ECF No. 50.) Ditech and
                                                            22   Fannie Mae's deadline to respond to the motion is presently Friday, May 15, 2020. The parties to
                                                            23   this stipulation agree to extend the deadline to Friday, June 5, 2020 for two reasons: (1) the parties
                                                            24   are discussing settlement and would like an opportunity to potentially reach settlement before
                                                            25   spending fees on further briefing, and (2) should this court grant Ditech and Fannie Mae's motion for
                                                            26   summary judgment based on the Federal Foreclosure Bar (ECF No. 40), then the claims against the
                                                            27   HOA are moot. This is the first request to extend this deadline.
                                                            28

                                                                 52194292;1
                                                                 53105609;1
                                                                     Case 2:16-cv-02636-APG-DJA Document 52 Filed 05/15/20 Page 2 of 2




                                                            1                 This stipulation is brought in good faith and not for purposes of delay.

                                                            2                 DATED this 15th day of May, 2020.

                                                            3
                                                                 AKERMAN LLP                                               LIPSON NEILSON, P.C.
                                                            4

                                                            5     /s/ Scott R. Lachman                                     /s/ Amber M. Williams
                                                                 MELANIE D. MORGAN, ESQ.                                   J. WILLIAM EBERT, ESQ.
                                                            6    Nevada Bar No. 8215                                       Nevada Bar No. 2697
                                                                 SCOTT R. LACHMAN, ESQ.                                    AMBER M. WILLIAMS, ESQ.
                                                            7    Nevada Bar No. 12016                                      Nevada Bar No. 12301
                                                                 1635 Village Center Circle, Suite 200                     9900 Covington Cross Drive, Suite 120
                                                            8
                                                                 Las Vegas, NV 89134                                       Las Vegas, Nevada 89144
                                                            9
                                                                 Attorneys for Ditech Financial LLC and Attorneys for Woodcrest Homeowners
                                                            10   Federal National Mortgage Association  Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                     ORDER
AKERMAN LLP




                                                            13
                                                                              IT IS SO ORDERED.
                                                            14                Dated:May
                                                                                     May____,
                                                                                         15, 2020.
                                                                              Dated:          2020.
                                                            15

                                                            16                                                      DISTRICT   COURT DISTRICT
                                                                                                                    UNITED STATES       MAGISTRATE  JUDGE
                                                                                                                                                 JUDGE
                                                                                                                    Case No.: 2:16-cv-02636-APG-DJA
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 52194292;1
                                                                 53105609;1
